254 P.3d 771 (2011)
2011 UT App 172
N.A.R., INC., Plaintiff and Cross-appellee,
v.
Aubrie VERMILLION, Defendant, Appellee, and Cross-appellant.
Neil B. Baird, D.D.S., Appellant.
No. 20101043-CA.
Court of Appeals of Utah.
June 3, 2011.
Derek A. Coulter and Robert T. Tateoka, Draper, for Appellant.
Ronald Ady, Salt Lake City, for Appellee and Cross-appellant.
Before Judges McHUGH, THORNE, and VOROS.

DECISION
PER CURIAM:
¶ 1 Aubrie Vermillion seeks to cross-appeal from the district court's final order of November 19, 2010. This matter is before the court on Neil B. Baird's motion to dismiss the cross-appeal based upon lack of jurisdiction.
¶ 2 The district court entered its final order on November 19, 2010. Baird timely filed a notice of appeal on December 13, 2010. Vermillion did not file her notice of cross-appeal until January 12, 2011. Pursuant to rule 4(d) of the Utah Rules of Appellate Procedure, if a party files a timely notice of appeal, "any other party may file a notice of appeal within 14 days after the date on which the first notice of appeal was filed." Utah R.App. P. 4(d). Thus, Vermillion was required to file her notice of appeal no later than December 27, 2010. Under the plain language of rule 4(d), Vermillion's notice of cross-appeal was untimely. See id. As a result, this court lacks jurisdiction over the cross-appeal. See Glezos v. Frontier Invs., 896 P.2d 1230, 1233 (Utah Ct.App.1995).
¶ 3 When a court lacks jurisdiction over a cross-appeal, it must dismiss it. See Bradbury v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649. Accordingly, Vermillion's cross-appeal is dismissed.